                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DEXTER BARBER                                            2:20-CV-10036-TGB

                    Plaintiff,

                                                  ORDER STRIKING MOTIONS
       vs.

YOLANDA EVANS,

                    Defendant.


      This matter is before the Court on Plaintiff’s motion to register drivers’ license

(ECF No. 8), motion to decide was law form denial medically necessary (ECF No. 9),

motion to appeal consent to treatment (ECF No. 10), motion to produce evidence (ECF

No. 11), and motion to depose Robert Gordon (ECF No. 12).

      The Court dismissed this case without prejudice on January 31, 2020, because

Plaintiff is an enjoined filer with the Eastern District of Michigan. ECF No. 5.

Therefore, the court strikes these motions. No further pleadings should be filed in

this case.

      IT IS SO ORDERED.
      DATED: March 10, 2020.

                                        BY THE COURT:

                                        /s/Terrence G. Berg
                                        TERRENCE G. BERG
                                        United States District Judge




                                          1
